Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education of the Yonkers City School District, dated May 14, 2001, which confirmed the findings of a hearing officer that the petitioner had engaged in misconduct, and terminated the petitioner’s employment.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The findings of the hearing officer were supported by substantial evidence. Moreover, the punishment was not so disproportionate to the misconduct as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222).
The petitioner’s remaining contentions are without merit. Altman, J.P., Smith, H. Miller and Adams, JJ., concur.